DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 15, the lower bound of “1 S/m” in the range of “1-1000 S/m” does not have support in the specification as filed. 
The specification provides explicit support for “on the order of 103 S/m or lower” (see par. 0007 of instant specification as filed) which provides support for “1000 S/m” but this does not necessarily mean that “1 S/m” would have been contemplated as the lowest bound at the time of filing from a disclosure of “1000 S/m or lower”. See MPEP 2163.05(III).  
Claims 2-9, 11-14, and 16-20 are also rejected due to their dependence upon claims 1, 10, or 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 10, and 15, the claims all refer to “the electrically-conductive thermoplastic of the part” (emphasis added) and as such, it is unclear whether the claimed initial electrical conductivity values refer to the thermoplastic material (alone), or if they refer to the thermoplastic material with the metallic particles already incorporated therein. Par. 0029 of the instant specification seems to suggest that the particles may change the electrical conductivity of the material.  
Claims 2-9, 11-14, and 16-20 are also rejected due to their dependence upon claims 1, 10, or 15.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (US 2018/0272601), hereinafter Erickson.
Regarding claims 1-2, 5-7, 10, 15, and 18-20, Erickson discloses a system and method for manufacturing an enhanced part (claims 1 and 15) comprising photonic annealing (par. 0069-0070, 0076-0077) an electrically-conductive thermoplastic (par. 0049, 0051-0052, 0083, 0085 – metallic particles which are conductive as in claim 18) that forms via additive manufacturing (claim 2), a part, the electrically-conductive thermoplastic having an initial conductivity (par. 0037) and discloses (claim 10) an apparatus (par. 0035-0037) with a deposition head configured to deposit a build material (par. 0018-0022) and a photonic annealing source configured to anneal the material (par. 0068, 0074) as to enhance the electrical property or activate the conductivity thereof (par. 0095, 0098) (claim 5). As shown in Tables 2-3 (par. 0107), the resulting conductivity (after annealing) of the silver ink making up at least a portion of the part, is 106 or 107 S/m (meeting claims 6 and 19 directly). 
With respect to the “1-1000 S/m before the photonic annealing” as in claims 1, 10, and 15, and the corresponding improvements in claims 7 and 20, because the reference the annealing steps and the resulting conductivities, these are considered met, since the same manipulative steps are completed to the same material. Also, this limitation is is not considered limiting in claim 10 because claim 10 is an apparatus claim (see MPEP 2115).     
Regarding claim 3, Erickson discloses the subject matter of claim 2, and further discloses that non-conductive portions of the parts are also formed by additive manufacturing (par. 0075).
Regarding claims 13-14, Erickson discloses the subject matter of claim 10, and further discloses the flash lamp which pulses during use (par. 0068). 
Regarding claims 16-17, Erickson discloses the subject matter of claim 15, and further discloses that the part produced can be an inductor (par. 0076) and polyester (par. 0019). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2018/0272601) in view of Erickson et al. (US 2021/0178686), hereinafter Erickson (‘686).
Regarding claim 4, Erickson discloses the subject matter of claim 2, but does not explicitly disclose that the additive manufacturing is conducted using a FFF process.
However, Erickson (‘686), as part of a similar process as the above, suggests (‘686, par. 0048) in addition to MJF (also in Erickson above), a FDM (which is synonymous with FFF, as required in the claim), demonstrating that the two options are substitutable alternatives for one another for purposes of additive manufacturing. One of ordinary skill in the art would have had a reasonable expectation of success from having used either technique as outlined in Erickson ‘686 for additive manufacturing – MJF (multi-jet fusion) or FDM/FFF (fused deposition modeling/fused filament fabrication) as outlined by Erickson ‘686 above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the additive manufacturing is conducted by FDM/FFF as suggested by Erickson ‘686 above as a substitution of the MJF process of Erickson above.  
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2018/0272601) in view of Giesbers et al. (US 2018/0079132), hereinafter Giesbers.
Regarding claims 8-9, Erickson discloses the subject matter of claim 1, but does not explicitly disclose that the annealing is conducted as specifically claimed in claims 8-9. 
However, Giesbers discloses a similar process to Erickson above in that Giesbers also anneals a material to enhance its conductivity. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Giesbers into the disclosure of Erickson above as both involve the production of similar types of materials. 
Giesbers further discloses a multiple exposure (Giesbers, par. 0028-0030) pulse width range (less than 8 ms) overlapping with the claimed range and a heating exposure range (at least 0.5 J/mm2) overlapping with the claimed range, and also where the laser output power is discussed specifically as a result-effective variable, in annealing of a similar type of material as in Erickson above.  
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the power/pulse length of the laser as is claimed as to produce a suitable level of conductivity within the material. 
Additionally, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse and exposure of the laser as required in the claimed invention as a modification of the disclosure of Erickson above. 
Regarding claims 11-12, Erickson discloses the subject matter of claim 10, but does not explicitly disclose how the annealing source is organized with the deposition head. 
However, Giesbers discloses that the photonic annealing source (heater 1150 which is explicitly disclosed as a laser in Giesbers, par. 0060, 0028-0030 describes pulsing the laser) is in tandem with the deposition head (Giesbers, Fig. 1B, par. 0060), or also in a second embodiment, in-line (as laser 1140) with the deposition head (Giesbers, Fig. 1C, par. 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that the annealing source is organized as suggested by Giesbers, in the apparatus of Erickson above, as both are involved in the production of similar types of materials. As such, the ordinary artisan would have had a reasonable expectation of success from having incorporated these specifics as outlined above, thus rendering the combination obvious as outlined above. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742